Sub-Item 77O Rule 10f-3 Transactions DREYFUS PREMIER INVESTMENT FUNDS, INC. DREYFUS GLOBAL REAL ESTATE SECURITIES FUND On May 28, 2014, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 34,660 shares of common stock issued by Health Care REIT, Inc. (CUSIP NO. 42217K106) (the "Common Stock") at a purchase price of $62.35 per share, including underwriter compensation of $2.1822 per share. The Common Stock was purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Goldman, Sachs & Co. J.P. Morgan Securities LLC Morgan Stanley & Co. LLC KeyBanc Capital Markets Inc. RBC Capital Markets, LLC UBS Securities LLC Barclays Capital Inc. Citigroup Global Markets Inc. Credit Agricole Securities (USA) Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. PNC Capital Markets LLC Raymond James & Associates, Inc. Stifel, Nicolaus & Company, Incorporated Wells Fargo Securities, LLC BB&T Capital Markets, a division of BB&T Securities, LLC BNY Mellon Capital Markets, LLC Comerica Securities, Inc. The Huntington Investment Company RBS Securities Inc. SMBC Nikko Securities America, Inc. SunTrust Robinson Humphrey, Inc. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on September 23, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS PREMIER INVESTMENT FUNDS, INC. DREYFUS GLOBAL REAL ESTATE SECURITIES FUND On September 12, 2014, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 71,070 shares of common stock issued by Health Care REIT Inc., (CUSIP No. 42217K106) (the "Common Stock") at a purchase price of $63.75 per share, including underwriter compensation of $2.23125 per share. The Common Stock was purchased from Goldman Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Goldman, Sachs & Co. RBC Capital Markets, LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Deutsche Bank Securities Inc. J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Barclays Capital Inc. BBVA Securities Inc. Credit Agricole Securities (USA) Inc. Fifth Third Securities, Inc. KeyBanc Capital Markets Inc. PNC Capital Markets LLC SunTrust Robinson Humphrey, Inc. UBS Securities LLC Wells Fargo Securities, LLC BB&T Capital Markets, a division of BB&T Securities, LLC BNY Mellon Capital Markets, LLC Comerica Securities, Inc. The Huntington Investment Company Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities (USA) Inc. Oppenheimer & Co. Inc. Raymond James & Associates, Inc. SMBC Nikko Securities America, Inc. TD Securities (USA) LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on December 16, 2014. These materials include additional information about the terms of the transaction.
